UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1076



ABU TAIOB HAQ,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-566-285)


Submitted:   September 12, 2005           Decided:   October 5, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinot, THE HELEIN LAW GROUP, L.L.P., McLean, Virginia, for
Petitioner.   John L. Brownlee, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Abu Taiob Haq, a native and citizen of Bangladesh, seeks

review of an order of the Board of Immigration Appeals (Board)

denying a motion to reconsider the Board’s denial of his motion to

reopen    his   removal   proceedings.    We   have    reviewed   the

administrative record and conclude that the Board did not abuse its

discretion in denying Haq’s motion.      See 8 C.F.R. § 1003.2(a)

(2005).

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                      PETITION DENIED




                                - 2 -